Woods, C. J.,
delivered the opinion of the court.
1. That the failure to transmit the message desired sent from Carrollton to Greenwood by the plaintiff below, on the day following the loss of his valise, was not the proximate cause of the damage sustained by plaintiff is too plain to require argument. The valise was last seen in the public waiting-room provided by the railroad company in its station-house at Greenwood nearly twenty-four hours before plaintiff sought to send his message. There is a total want of proof tending even to show that the valise was yet in the waiting-room after the hour of noon on Saturday, and there is not the hint of an assertion by counsel that the valise was in the waiting-room on Sunday when plaintiff desired to send his message. There is not only no proximate cause shown whereby to charge the telegraph company, but, on the record before us, there is no causal connection whatever between the failure to send the message on Sunday and the loss of the valise.
2. It is proper to say further, however, that the evidence in the record fails to satisfy us that there was, in legal contemplation, any failure to send any message which the company was bound to send. The mere delivery of a message contained in a writing addressed to McBride at Greenwood and signed by the plaintiff, on a leaf torn from a little blank-book, without any word spoken either by the plaintiff’s messenger or the company’s operator touching the sending of the message, and in the absence of any payment made or tendered of the charge for transmission, must be held insufficient to create a liability against the defendant company for failure to send such message. It is more than doubtful if the company’s operator ever realized, until the company was sued in this action, that the paper handed him on that Sunday morning was a telegraphic message. That the negro who received the paper from plaintiff delivered the same to the operator is most likely true, on all the evidence; but there is no evidence that the operator then opened the note or that he had any reason to believe the paper thus handed him was a telegram designed to be transmitted by him.
We find, in the case of Telegraph Co. v. Dozier, 67 Miss.: “ It *6is common knowledge that messages are required to be written, and upon the blanks of the company, and it would be hazardous to pursue any other course.” To this it is to be added that the rule of the defendant company requiring prepayment of messages desired sent is a reasonable regulation, and the observance of it may be insisted upon by the company in its dealings with the public. In the case before us the record confessedly shows that the plaintiff very well knew of the existence of this regulation.
In either aspect of the case hereinbefore adverted to by us the judgment of the court below was erroneous, and must be reversed.

Reversed and remanded.